DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  the abbreviation “3D” in line 2 should have been accompanied with the fully spelled term when it is first used in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseka et al (U.S. Pub. 2021/0209835 A1), and in view of Gondek et al (U.S. Pub. 2017/0329878 A1).
Regarding claim 1, Fonseka et al teaches an apparatus (Fig. 1), comprising: 
                a validator to detect errors in a computer generated three-dimensional (3D) object model and mark locations that have errors (paragraphs [0031], [0063]-[0064], “In some embodiments, this 3D modeling may be performed on image frames as they are acquired such that the 3D model may be depicted to the user as the image frames are being acquired and processed. This 3D model may serve as feedback to the user, indicating portions of the object that have been adequately imaged or portions for which additional image frames are required to produce an adequate model.” “Accordingly, it should be understood that confidence may be determined based on completeness of data, with a higher confidence being assigned to regions of an object for which there is adequate image data to compute a 3D model and a lower confidence being assigned to regions of an object for which the image data is not sufficient to compute a 3D model.” “Accordingly, confidence may be a metric computed quantitatively having a range of values, or may be a binary value, indicating that there is or is not sufficient data to compute a 3D depth map for a region of an object, or may have any other suitable form.” Note: insufficient data is considered as presence of errors.); 
               and a decimator to reduce a resolution of the computer generated 3D object model first portion of the plurality image frames at a first, higher resolution, and a second portion of the plurality of image frames at a second, lower resolution.”).
It would have been obvious for Fonseka et al to relate the different resolutions of regions with the indication/marking of insufficient data or errors although it did not explicitly disclosed.
Gondek et al, in the same field of endeavor, discloses to relate the different resolutions of regions or portions of the 3D model with the indication/marking of the errors (paragraph [0013], “That is, the error tracking tree data structure can have multiple distinct cells/groups of cells that correspond to multiple different levels of resolution between the cells corresponding to the highest and lowest resolutions. For example, the error tracking tree data structure can include distinct cells/groups of cells that correspond to each of the recursive subdivisions of the 3-D object model and each of these cells/groups of cells can be a distinct resolution level of the 3-D object model.”). As Fonseka et al and Gondek et al are combined, one would obtain the claimed feature. That is, a marked location may have different resolution than the rest of the model. It is noted that excluding the locations that are marked with the errors is interpreted as the rest of the model other than the marked location. Therefore the combination of Fonseka et al and Gondek et al would suggest the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143.
Regarding claim 2, the combination of Fonseka et al and Gondek et al would suggest the apparatus of claim 1, further comprising: a memory to store the computer generated 3D object model and the optimized mesh representation (Fonseka et al: paragraph [0182], memory).
Regarding claim 3, the combination of Fonseka et al and Gondek et al would suggest the apparatus of claim 1, wherein the computer generated 3D object model comprises a tessellation of triangles (Fonseka et al: Figs. 7B, 7C meshes with triangles).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseka et al, and in view of Gondek et al, as applied to claim 3 above, and further in view of Salomie (U.S. Pub. 2006/0290695 A1).
Regarding claim 4, the combination of Fonseka et al, and Gondek et al remains  as applied to claim 3 above. However, the combination does not show wherein the resolution of the computer generated 3D object model is reduced by the decimator by reducing a number of the triangles.
Salomie, also in the same field of endeavor, teaches wherein the resolution of the computer generated 3D object model is reduced by the decimator by reducing a number of the triangles (paragraph [0088], “After the third step, the triangulated surface is fully defined. The fourth step is only supposed to reduce the number of triangles: for each occupied thick edge 18, the four triangles that meet on it, are replaced by two triangles with the same boundary, as shown in FIG. 17.”). Reducing the number of triangles may save the computational resources. As Fonseka et al, Gondek et al, and Salomie are combined, i.e., adding the relevant step from Salomie to Fonseka et al,  one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatuses as shown in Fonseka et al, Gondek et al, and Salomie, wherein the resolution of the computer generated 3D object model is reduced by the decimator by reducing a number of the triangles.
Regarding claim 5, the combination of Fonseka et al, Gondek et al, and Salomie would suggest the apparatus of claim 4, wherein the locations comprises a subset of triangles (The triangles in Fig. 17A and the triangles in Fig. 17C in Salomie are examples of two subsets.).
Regarding claim 6, the combination of Fonseka et al, Gondek et al, and Salomie would suggest the apparatus of claim 5, wherein an original size of the subset of triangles is maintained in the optimized mesh representation while a size of remaining triangles is increased to reduce the resolution to generate the optimized mesh representation (Maintaining original resolution implies maintaining the sizes of the triangles. Then see paragraph [0088] in Salomie, “The fourth step is only supposed to reduce the number of triangles: for each occupied thick edge 18, the four triangles that meet on it, are replaced by two triangles with the same boundary, as shown in FIG. 17.” As four triangles are reduced to two, the resulting triangles would have a size increasing.).
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseka et al, and in view of LAPPAS et al (U.S. Pub. 2018/0093418 A1, already of record).
Regarding claim 7, Fonseka et al teaches a method (Figs. 1-2), comprising: 
                 receiving, by a processor, a 3D model of an object in an original resolution (paragraph [0031], “In some embodiments, this 3D modeling may be performed on image frames as they are acquired such that the 3D model may be depicted to the user as the image frames are being acquired and processed.” “All or portions of the real-time feedback image, for example, may have less resolution than a final image.”); 
                 detecting, by the processor, a marked location of the 3D model (paragraph [0063], “Accordingly, it should be understood that confidence may be determined based on completeness of data, with a higher confidence being assigned to regions of an object for which there is adequate image data to compute a 3D model and a lower confidence being assigned to regions of an object for which the image data is not sufficient to compute a 3D model.”); and           
                 generating, by the processor, an optimized mesh representation that comprises the first portion of the plurality image frames at a first, higher resolution, and a second portion of the plurality of image frames at a second, lower resolution.”). 
Fonseka et al does not teaches performing, by the processor, a decimation process on the 3D model excluding the marked location; generating, by the processor, an optimized mesh representation that comprises the marked  location in the original resolution and remaining locations in a reduced resolution.
LAPPAS et al, in the same field of endeavor, teaches performing, by the processor, a decimation process on the 3D model excluding the marked location (paragraph [0149], “In some embodiments, at least one of the one or more markers of a 3D object is composed of the same material as a rest of the 3D object that excludes the markers. In some embodiments, at least one of the one or more markers of a 3D object is composed of a different material than the rest of the 3D object that excludes the markers. In some embodiments, at least one of the markers has a different material density than the rest of the 3D object that excludes the markers. In some embodiments, the one or more markers correspond to defects (e.g., material inconsistencies, or pores) of the 3D object.”). As Fonseka et al and LAPPAS et al are combined, one would obtain the claimed features, including generating, by the processor, an optimized mesh representation that comprises the marked location in the original resolution and remaining locations in a reduced resolution. That is, the first and second portions may be selected using the marked and unmarked locations. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Fonseka et al, and LAPPAS et al by including performing, by the processor, a decimation process on the 3D model excluding the marked location; and  generating, by the processor, an optimized mesh representation that comprises the marked  location in the original resolution and remaining locations in a reduced resolution.
Regarding claim 8, the combination of Fonseka et al, and LAPPAS et al would suggest the method of claim 7, wherein the marked location is user selected (Fonseka et al: paragraphs [0095]-[0108], Interactive configuration by user).
Regarding claim 9, the combination of Fonseka et al, and LAPPAS et al would suggest the method of claim 7, wherein the marked location comprises a location with an error in the 3D model (Fonseka et al: paragraph [0063], area with low/no depth confidence).
Regarding claim 10, the combination of Fonseka et al, and LAPPAS et al would suggest the method of claim 9, further comprising: fixing, by the processor, the error in the optimized mesh representation (Fonseka et al: paragraph [0063], “Accordingly, it should be understood that confidence may be determined based on completeness of data, with a higher confidence being assigned to regions of an object for which there is adequate image data to compute a 3D model and a lower confidence being assigned to regions of an object for which the image data is not sufficient to compute a 3D model.” LAPPAS et al: paragraph [0020], markers are disposed on the model.).
Regarding claim 11, the combination of Fonseka et al, and LAPPAS et al would suggest the method of claim 7, wherein the marked location comprises a triangle of a plurality of tessellated triangles in the 3D model (LAPPAS et al: paragraph [0020], markers are disposed on the model. Paragraph [0149], triangle mesh).
Regarding claim 12, the combination of Fonseka et al, and LAPPAS et al would suggest the method of claim 11, wherein the marked location comprises an edge, a face, or a vertex of the triangle (LAPPAS et al: paragraph [0020], markers are disposed on the model. Paragraph [0149], triangle mesh. The marker would be disposed on one of the triangles).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Salomie, and in view of LAURENT et al (U.S. Pub. 2018/0365855 A1).
Regarding claim 13, Salomie suggests a non-transitory computer readable storage medium encoded with instructions executable by a processor (paragraph [0733], storage medium, computer program), the non-transitory computer-readable storage medium comprising:
               instructions to examine a region of triangles of a rendered three- dimensional (3D) object model to detect an error 
               instructions to reduce a resolution of the region of triangles when the error 
             instructions to detect the error 
             instructions to repeat the instructions to examine, the instructions to reduce, and the instruction to maintain until all regions of triangles of the rendered 3D object model are processed to generate an optimized mesh representation of the rendered 3D object model (Figs. 17A and 17C are examples of repeating processes for two regions).
Salomie does not explicitly discloses the error mark.
LAURENT et al, in the same field of endeavor, discloses using markers to mark locations, and detecting the markers (paragraphs [0003]-[0005]). It would be obvious to use the markers as in LAURENT et al to mark the holes/gaps, which is considered as errors,  in Salomie. That is, the combination of Salomie and LAURENT et al would suggest the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143.
Regarding claim 14, the combination of Salomie and LAURENT et al would suggest the non-transitory computer readable storage medium of claim 13, wherein the error mark is generated based on a list of errors detected by a validator (Salomie: paragraph [0072], holes. LAURENT et al: paragraphs [0008]- [0010] a list of markers. The list of markers may be applied to the holes to make a list of holes.).
Regarding claim 15, the combination of Salomie and LAURENT et al would suggest the non-transitory computer readable storage medium of claim 13, wherein an amount that the resolution is reduced is user-defined (Salomie: paragraph [0343], “The TriScanTM method of the present invention has the advantage that different resolutions of the object can be obtained by choosing different slicing steps within or between perpendicular slices through the object, this for both continuous and discrete spaces. The larger the step, the coarser the generated object's model will be.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613